Citation Nr: 1146347	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for cervical spine osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from June 1986 to January 1990.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, increased from noncompensable to 10 percent the disability rating to the service-connected cervical spine osteoarthritis, effective January 24, 2007--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's June 2007 rating action to the Board. 

Also on appeal from the RO's June 2007 rating action was the issue of entitlement to service connection for a low back disorder.  By a November 2008 rating action, the RO granted service connection for degenerative disk disease of the lumbar spine; an initial 10 percent evaluation was assigned, effective January 27, 2007---the date VA received the Veteran's initial claim for compensation for this disability.  As the Veteran has not disagreed with the initial 10 percent evaluation or the effective date of January 27, 2007, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In November 2008, the Veteran requested a hearing before a  Decision Review Officer (DRO) at the local RO.  However, a January 2009 Report of Contact reflects that the Veteran waived her right to a personal hearing before a DRO in exchange for a new VA examination of her cervical spine.  VA examined the Veteran to determine the current severity of her cervical spine osteoarthritis in August 2009.  A copy of the examination report has been associated with the claims file.  Thus, a remand to have the Veteran scheduled for a RO hearing with a DRO is not necessary in this instance. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected osteoarthritis of the cervical spine has been manifested by forward flexion and combined cervical range of motion limited, at most, to 40 and 280 degrees, respectively.  There is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, intervertebral disc syndrome, doctor prescribed bedrest, upper extremity neurological impairments or additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination or flare-ups of the cervical spine. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for service-connected cervical spine osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40 , 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via a March 2007 notice letter, the RO provided the Veteran with complete VCAA notice with respect to her increased evaluation claim.  Pelegrini, supra. 

In addition, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, VA informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the increased evaluation claim analyzed in the decision below.  The record includes service treatment records (STRs) and post-service VA and private treatment and examination records.  In addition, in August 2009, VA examined the Veteran to determine the current severity of her cervical spine disability.  A copy of the August 2009 VA examination report is contained in the claims file.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

II.  Increased Evaluation Laws and Regulations

The Veterans seeks an increased disability rating in excess of 10 percent for her service-connected osteoarthritis of the cervical spine. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and  4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III. Merits Analysis 

The Veteran seeks an increased disability rating in excess of 10 percent for her cervical spine osteoarthritis. 

The RO has assigned the serviced-connected osteoarthritis of the spine a 10 percent disability rating under Diagnostic Code (DC) 5242, the code used to evaluated degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

Under the general rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; for muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or for vertebral body fracture with the loss of 50 percent or more of the height.  38 C.F.R. § 4.71a; Diagnostic Codes (DCs) 5237-5242. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a , DCs 5235-5243, Note (2). 

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).

Diseases of the Peripheral Nerves and, in particular, those affecting the upper, middle, lower, and all radicular groups, as well as the musculospiral nerve (radial nerve), median nerve, ulnar nerve, musculocutaneous nerve, and circumflex nerve are addressed in 38 C.F.R. § 4.124a , DCs 8510, etc.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If disc disease is present, then the Veteran's cervical spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.   A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2006). 

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 10 percent for the Veteran's cervical spine disability because there is no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined cervical range of motion not greater than 170 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour to serve as a basis for an award of 20 percent.  She also does not meet the criteria for a rating higher than 20 percent.  38 C.F.R. § 4.71a, DCs 5003, 5235-5242.  VA examinations of the cervical spine conducted in March 2007 and August 2009 revealed that forward flexion and combined cervical range of motion were limited, at most, to 40 and 280 degrees, respectively.  (See March 2007 and August 2009 VA spine examination reports).  These examination reports were also devoid of any evidence of any cervical spine spasms or abnormal spinal contour.  Thus, an increased rating in excess of 10 percent for the service-connected cervical spine disability is not warranted under the General Formula for Rating Disease and Injuries of the Spine.  38 C.F.R. § 4.71a; Diagnostic Codes (DCs) 5237-5242. 

Consideration of a higher rating under the criteria for Intervertebral Disc Syndrome is also not warranted.  The record does not establish that the Veteran has been diagnosed with this disability.  In addition, there is no evidence of physician prescribed bedrest or reported periods of incapacitation attributable to the Veteran's cervical spine disability to warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.71(a), 4.124(a), DC 5243. 

Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during the March 2007 and August 2009 physical examinations of the cervical spine, and there is no indication that the Veteran's subjective reports of pain caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  An August 2009 VA examination report reflects that the Veteran experienced mild (italics added for emphasis) discomfort at the extreme end points of cervical spine range of motion.   

The Board additionally finds no basis for a separate rating for neurological manifestations.  Neither the March 2007 nor August 2009 VA examiners found any objective neurological symptoms attributable to the Veteran's cervical spine disability.  Both VA examiners indicated that the Veteran's deep tendon reflexes were intact in the upper extremities.  She also demonstrated normal light touch sensation in her upper extremities.  In the absence of any objective findings of neurological manifestations attributable to the service-connected cervical spine disability, a separate rating is not warranted.  38 C.F.R. § 4.124a , DCs 8510, etc.

Thus, the Board finds that the preponderance of the competent and probative evidence of record is against an increased rating in excess of 10 percent for the service-connected cervical spine osteoarthritis at anytime during the appeal period.  38 C.F.R. § 4.71a, DCs 5003, 5237-5242; Hart v. Mansfield, 21 Vet. App. 505 (2007). 


IV. Rice Consideration

As the Veteran has reported that she has been employed as an insurance adjuster since 1990, and that she has only missed, at the most, one (1) to two (2) days a year from work as a result of her cervical spine disability, this case does not raise a claim for a total disability rating due to individual employability resulting from a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

V. Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's cervical spine disability is contemplated by the General Rating Formula for Diseases and Injuries of the Spine, as explicitly noted herein.  Hence, the Veteran's symptoms and complaints related to the above-cited disability have been contemplated by the schedular criteria and referral for consideration of an extraschedular rating is not warranted.


ORDER

An increased disability rating in excess of 10 percent for cervical spine osteoarthritis is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


